OPINION — AG — ** TEACHERAGE — BUILDING ** A TEACHERAGE FOR A SCHOOL DISTRICT CAN BE ERECTED FROM THE PROCEEDS OF BUILDING LEVIES MADE UNDER THE PROVISIONS OF ARTICLE X, SECTION 10 OKLAHOMA CONSTITUTION. THE FOREGOING IS ON THE ASSUMPTION THAT THE BUILDING FUND LEVIES WERE VOTED ONLY FOR THE BUILDING FUND OF THE DISTRICT AND NOT FOR A RESTRICTED PURPOSE WHICH WOULD EXCLUDE THE USE THEREOF FOR THE ERECTION OF A TEACHERAGE. (CONSTRUCTION, SCHOOL BUILDING, VOTERS, ELECTION, PURCHASE, SCHOOLHOUSE) CITE: 70 O.S. 4-22 [70-4-22], ARTICLE X, SECTION 10 (J. H. JOHNSON)